 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00135-NONE
12                                Plaintiff,            STIPULATION TO CONTINUE SENTENCING;
                                                        ORDER
13                         v.
                                                        DATE: February 28, 2020
14   JOSE TOSCANO-RUELAS,                               TIME: 8:30 a.m.
                                                        COURT: Hon. Dale A. Drozd
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for sentencing on February 28, 2020.

21          2.     By this stipulation, defendant now moves to continue the sentencing until March 13,

22 2020 due to defense counsel’s unavailability on February 28, 2020.

23          IT IS SO STIPULATED.

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
      Dated: February 24, 2020                               MCGREGOR W. SCOTT
 1                                                           United States Attorney
 2
                                                             /s/ LAURA D. WITHERS
 3                                                           LAURA D. WITHERS
                                                             Assistant United States Attorney
 4

 5
      Dated: February 24, 2020                               /s/ MICHAEL MCKNEELY
 6                                                           MICHAEL MCKNEELY
 7                                                           Counsel for Defendant
                                                             JOSE TOSCANO-RUELAS
 8

 9
10
                                                     ORDER
11
            Pursuant to the parties’ stipulation, the sentencing hearing in this case is continued to March 13,
12
     2020, at 8:30 a.m. in Courtroom No. 4.
13
     IT IS SO ORDERED.
14
        Dated:    February 24, 2020
15                                                     UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
